Citation Nr: 1418113	
Decision Date: 04/23/14    Archive Date: 05/02/14

DOCKET NO.  10-24 067	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Whether new and material evidence has been received to reopen the claim of entitlement to service connection for bilateral pes planus.

2.  Entitlement to service connection for a bilateral knee disorder, to include as secondary to bilateral pes planus.

3.  Entitlement to service connection for a back disorder, to include as secondary to bilateral pes planus.

4.  Entitlement to service connection for a skin disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Mary E. Rude, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 11, 1978 to October 24, 1978.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.

In July 2012, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of this hearing is associated with the claims file.

The Veteran's Virtual VA electronic claims file and the Veterans Benefits Management System (VBMS) paperless claims processing system have been reviewed in conjunction with the current appeal.  A review of the documents reveals that they are duplicative or irrelevant to the issues on appeal.

The issue of entitlement to service connection for a skin disorder is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).





FINDINGS OF FACT

1.  Service connection for pes planus was denied in a May 1979 decision.  It was held that pes planus was congenital in nature, had existed prior to service, and was not aggravated by service.  The Veteran did not appeal that decision or submit new and material evidence within one year of the rating decision.

2.  The evidence received since the May 1979 denial, by itself or when considered with previous evidence of record, does not relate to an unestablished fact necessary to substantiate the claim, and therefore does not raise a reasonable possibility of substantiating the claim.

3.  Bilateral pes planus is not service connected.

4.  The preponderance of the evidence is against finding that the Veteran has a bilateral knee disorder due to a disease or injury in service.

5.  The preponderance of the evidence is against finding that the Veteran has a back disorder due to a disease or injury in service.


CONCLUSIONS OF LAW

1.  The May 1979 rating decision is final.  New and material evidence has not been received to reopen a claim of entitlement to service connection for bilateral pes planus.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. §§ 3.104, 3.156 (2013).

2.  The criteria for establishing service connection for a bilateral knee disorder, to include as secondary to bilateral pes planus, have not been met.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.310 (2013).

3.  The criteria for establishing service connection for a back disorder, to include as secondary to bilateral pes planus, have not been met.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.310.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2013) redefined VA's duty to assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2013).

The notice requirements of the VCAA require VA to notify a claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b).  The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, insufficiency in the timing or content of VCAA notice is harmless if the errors are not prejudicial to the claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice errors are reviewed under a prejudicial error rule).

In this case, in a September 2009 letter, the Veteran was provided notice regarding what information and evidence is needed to substantiate her claims, as well as what information and evidence must be submitted by the Veteran and what information and evidence will be obtained by VA.  The letter also advised the Veteran of the necessity of providing medical or lay evidence demonstrating the level of disability and the effect that the disability has on her employment.  The notice provided examples of pertinent medical and lay evidence that the Veteran may submit (or ask the Secretary to obtain) relevant to establishing entitlement to a disability evaluation.  See Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  

With regard to the claim to reopen a finally disallowed claim, the VCAA requires notice of the evidence needed to reopen a claim, as well as the evidence necessary to establish the underlying benefit sought.  Kent v. Nicholson, 20 Vet. App. 1 (2006).  The September 2009 notice was satisfactory in that regard, and it also provided the requisite notice regarding establishing a claim of disability as secondary to a service-connected disability.  The case was last adjudicated in February 2012, and any defect as to timing of notice is harmless, non-prejudicial error.  Dingess/Hartman, 19 Vet. App. 473. 

The record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran, including service treatment records and records from the Social Security Administration (SSA).  The Board notes that recent records from the Veteran's physician, Dr. C. R., are not in the claims file even though the Veteran reported undergoing treatment through this provider. A September 2009 response from Dr. C. R.'s office indicated that they required payment for copies of medical records.  VA informed the Veteran in an October 2009 letter that it could not pay for the records and asked that she submit copies of records to help substantiate her claims.  No response to this letter was received.

The Board notes that the RO did not schedule a VA examination in this case.  However, as will be discussed more fully below, there is no competent and credible evidence of the claimed back and knee disorders during service, nor has the Veteran asserted that these disorders were caused in or directly related to her service.  Accordingly, VA examination is not warranted.  See 38 C.F.R. § 3.159(c)(4); see also McLendon v. Nicholson, 20 Vet App. 79, 81 (2006); see also Duenas v. Principi, 18 Vet. App. 512 (2004).

The Veteran has also been afforded a hearing before the Board.  It is the responsibility of the hearing officer to identify the issues and suggest the submission of evidence which the claimant may have overlooked and which would be of advantage to the claimant's position.  See 38 C.F.R. § 3.103(c)(2) (2013); Bryant v. Shinseki, 23 Vet. App. 488 (2010).  Here, the undersigned Veterans Law Judge noted the issues on appeal at the beginning of the hearing.  During the hearing, all of the issues decided below were sufficiently addressed.  Any areas not discussed by the Veterans Law Judge were addressed by the Veteran's representative; therefore, there was no need to elicit any additional testimony.  The Board finds that the hearing officer's duties in 38 C.F.R. § 3.103(c)(2) were met, and that the Veteran was not prejudiced by the hearing that was provided.  See Bryant, 23 Vet. App. at 498 (citing to 38 U.S.C. § 7261(b)(2) ; Shinseki v. Sanders, 129 S. Ct. 1696, 1704 (2009)).  The Veteran has not alleged that there were any deficiencies in the Board hearing related to the hearing officer's duties under section 3.103(c)(2).  See Bryant, 23 Vet. App. at 497-98.  Therefore, the Board finds that any deficiency in the hearing was non-prejudicial.

As discussed above, the VCAA provisions have been considered and complied with.  The Veteran was notified and aware of the evidence needed to substantiate her claims, the avenues through which she might obtain such evidence, and the allocation of responsibilities between herself and VA in obtaining such evidence.  The Veteran was an active participant in the claims process by submitting evidence and argument.  Thus, the Veteran was provided with a meaningful opportunity to participate in the claims process and has done so.  Any error in the sequence of events or content of the notices is not shown to have affected the essential fairness of the adjudication or to cause injury to the Veteran.  Therefore, any such error is harmless and does not prohibit consideration of this matter on the merits.  See Conway, 353 F.3d at 1374; Dingess, 19 Vet. App. 473; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

New and Material Evidence

The Veteran asserts that her bilateral pes planus first had its onset during her active duty service.  The record reflects that the Veteran was denied entitlement to service connection for pes planus in a May 1979 rating decision.  The evidence of record at the time consisted primarily of the Veteran's service treatment records.

The May 1979 rating decision noted that the Veteran's service treatment records showed that she had complained of painful feet since beginning active service and that a medical board had found that the Veteran had congenital pes planus deformity that was not aggravated by active duty.  The May 1979 rating decision denied the claim on the basis that pes planus "was congenital in nature, existed prior to entry on active duty, and was not aggravated by veteran's short period of active duty."
 
A review of the Veteran's service treatment records shows that the Veteran was treated on several occasions in September and October 1978 for painful feet, and in October 1978 she stated that she didn't feel she could make it through basic training.  An October 1978 medical board report found that the Veteran had congenital, symptomatic pes planus deformity which originated prior to service and was not service aggravated.  The Veteran was found to be not physically qualified for enlistment.

Although notified of the May 1979 denial, the Veteran did not initiate an appeal of the decision.  See 38 C.F.R. §§ 20.200, 20.201, 20.202 (2013).  The RO's May 1979 denial of the claim is therefore final, and is not subject to revision on the same factual basis.  38 U.S.C.A. § 7105.

In August 2009, the Veteran submitted a request to reopen the claim of entitlement to service connection for pes planus.  The Veteran did not submit any additional medical evidence.  In November 2009, the RO denied the claim on the basis that the Veteran had not submitted any new and material evidence.  

The RO obtained records from the SSA in June 2011, which showed that the Veteran had submitted a claim for SSA disability benefits due to depression, bipolar disorder, bulging discs, arthritis of the knees, and a thyroid problem.  Private treatment records showed that the Veteran had been treated on multiple occasions for disorders of the spine.  The records contain no mention of pes planus or other complaints pertaining to the bilateral feet.

At a July 2012 Board hearing, the Veteran stated that she had first started having pain in her feet during basic training, caused by wearing boots and participating in long marches.  She stated that she was medically discharged due to her problems with her feet.

Generally, a claim which has been denied in an unappealed RO decision or an unappealed Board decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) (West 2002).  An exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

In determining whether evidence is new and material, the credibility of the evidence is generally presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).  The United States Court of Appeals for the Federal Circuit has held, however, that evidence that is merely cumulative of other evidence in the record cannot be new and material even if that evidence had not been previously presented to the Board.  Anglin v. West, 203 F.3d 1343, 1347 (2000).  In deciding whether new and material evidence has been submitted, the Board looks to the evidence submitted since the last final denial of the claim on any basis.  Evans v. Brown, 9 Vet. App. 273, 285 (1996).  The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is generally "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).

On review of the record, the Board has determined that new and material evidence to reopen the claim for service connection for bilateral pes planus has not been received.  The Veteran's claim for service connection was previously denied on the basis that the Veteran's pes planus was a congenital deformity that preexisted service and was not aggravated by service.  The evidence received since the last final denial consists of private medical records which are irrelevant to this issue, as they do not address any complaints or treatment related to pes planus and do not provide any opinions regarding the relationship of the Veteran's pes planus to service.  There has been no evidence submitted which contradicts any of the findings of the May 1979 rating decision or that in any way relates to an unestablished fact necessary to substantiate the claim.  The testimony provided by the Veteran at the July 2012 Board hearing, though relevant to the issue on appeal, is wholly cumulative, as it was already clear from the Veteran's service treatment records that she had severe foot pain during basic training and was medically discharged because of her pes planus.  See Anglin v. West, 203 F. 3d 1343, 1347 (Fed. Cir. 2000) (Evidence that is merely cumulative of other evidence in the record cannot be new and material, even if that evidence had not previously been presented to the Board.).

In sum, because the evidence received since the last final decision is irrelevant to the issue or cumulative of the evidence already of record and therefore does not provide a reasonable possibility of substantiating the claim, the Veteran has not submitted new and material evidence.  Thus, the Board concludes that new and material evidence has not been presented, and the claim is not reopened.

Back and Knee Disorder

The Veteran asserts that she has a back disorder and a bilateral knee disorder which were caused or aggravated by pes planus, which she incurred in service.  At her July 2012 Board hearing, the Veteran stated that she began having problems with her knees over 10 years ago, and that she believed that her back and knee problems were aggravated by her foot disorder.  She stated that when she had a job that required her to stand for long periods, she had burning in her feet and aching legs.

The Veteran's service treatment records are silent for any complaints or treatment related to the knees or back.  A Report of Past Medical Examination/Treatment from the Veteran's private physician states that the Veteran had septic arthritis prior to service, but that this disease was adequately treated, the infection was completely gone, and the disease would not reoccur or affect any future activities.

The Veteran's private treatment records show that she has been receiving treatment for her back since at least 2007.  In November 2007, she reported that she had injured her back in a July 2007 automobile accident.  In November 2009, the Veteran sustained additional injury to the back when she fell on a bus.  On numerous occasions, she reported that her pain was aggravated by walking, sitting, and standing.  She has been given various diagnoses pertaining to the back, including C3-7 bulging discs, spondylosis, right lumbar radiculopathy, cervical and lumbar strain and sprain, and herniated intervertebral disc.  A June 2010 report from Dr. C. R. noted that the Veteran had left knee pain and diagnosed her with bilateral knee arthritis.

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 (2013).  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Service connection may also be granted for a disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  This permits service connection not only for a disability caused by a service-connected disability, but for the degree of disability resulting from aggravation of a disability by a service-connected disability.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995).  In the case of aggravation by a service-connected disability, a veteran may be compensated for the degree of disability over and above the degree of disability existing prior to the aggravation.  Id.

While the Board acknowledges that the Veteran has current disorders of the back and knees, there is no basis to warrant a grant of service connection either as secondary to pes planus or as related to service on a direct basis.

Because service connection for bilateral pes planus has been denied, a threshold legal requirement for establishing secondary service connection is not met; i.e., it is not shown that the primary disability (bilateral pes planus) alleged to have caused or aggravated the disabilities for which secondary service connection are sought is service-connected.  Accordingly, the claims of service connection for a back disorder and for a bilateral knee disorder as secondary to bilateral pes planus are legally insufficient and must be denied as lacking legal merit.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

Although the Veteran has only asserted that her back and knee disabilities are caused or aggravated by her pes planus, and she has at no time argued that a back or knee injury occurred in service or that these disorders are otherwise related to service, the Board has nonetheless considered whether service connection can be granted on a direct basis.

The Veteran's service treatment records show no complaints or treatment of any kind related to the bilateral knees or back.  At her July 2012 Board hearing, the Veteran did not indicate that she had any problems with her knees or back during service, and stated that her back problems only began "over 10 years" ago, with a gradual onset, which she believed to be aggravated by abnormal weight bearing due to her feet disability.  

The Veteran has not indicated that she received any treatment for her knees or back in the years following her separation from service.  The earliest medical evidence of record of a back disorder is from 2007, approximately 29 years after her separation from service.  The Board points out that the passage of so many years between discharge from active service and the documentation of a claimed disability is a factor that tends to weigh against a claim for service connection.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  Further, the Veteran's own statements indicate that her knee and back problems began long after her separation from service, and medical evidence of record suggests that other post-service injuries, including an automobile accident and a fall on a bus, may be the cause of her current back disability.  Thus, given the lay and medical evidence of record, the weight of the evidence does not support finding any in-service injury or illness, and furthermore, does not include competent evidence relating the Veteran's current disorders to service, nor does it establish a continuity of symptomatology from the time of service to the present.

The Board acknowledges the Veteran's belief that her current back and knee disorders are related to damage to her feet caused in service.  The Board further recognizes that the Veteran, as a layperson, is competent to report on matters observed or within her personal knowledge.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  Thus, she is competent to report on symptoms of pain or functional limitation caused by her disorders.  However, the Veteran is not competent to provide the etiology for these disorders, as this is a question requiring medical expertise.  As a layperson not shown to possess appropriate medical training and expertise, the Veteran is not competent to render a persuasive opinion on whether her back and knee disorders are related to her active duty service.  See also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).

In short, there is no competent and credible evidence showing a back or knee injury in service, no evidence that the Veteran's current disabilities are related to service, and no legal basis by which these disabilities could be granted service connection as secondary to bilateral pes planus, which is not service connected.  Accordingly, the preponderance of the evidence of record is against the claims for service connection for a back disorder and a bilateral knee disorder.

In reaching the conclusion above the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the appellant's claims, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).


ORDER

New and material evidence has not been received; as such, the application to reopen the claim of entitlement to service connection for bilateral pes planus is denied. 

Entitlement to service connection for a bilateral knee disorder, to include as secondary to bilateral pes planus, is denied.

Entitlement to service connection for a back disorder, to include as secondary to bilateral pes planus, is denied.


REMAND

The Veteran asserts that she has a skin disorder on her lower extremities which had its onset during service and that she has had regular, intermittent symptoms of this disorder up to the present day.  While the Veteran's service treatment records are silent for any complaints or treatment for a skin disorder, the Board acknowledges that the Veteran is a competent witness to the condition of her own skin, and therefore her testimony provides sufficient evidence to warrant affording her a VA examination to determine the nature and etiology of her current skin disorder.  See McLendon, 20 Vet. App. 79; Layno v. Brown, 6 Vet. App. 465, 470 (1994).

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should schedule the Veteran for an appropriate VA examination to ascertain the nature and etiology of any current skin disorder.  The claims folder must be available for review by the examiner.  Additionally, any relevant medical records must be made available to the examiner for review, either in the Virtual VA or VBMS eFolders or via paper copies.

After a thorough review of the evidence, the examiner should provide an opinion with supporting rationale regarding:

(1) What are the Veteran's current diagnoses pertaining to skin disorders of the lower extremities?  If no current symptomatology is found, has the Veteran had, at any time since August 2009, a diagnosis of a skin disorder of the lower extremities?

(2) Is it at least as likely as not (50 percent probability or better) that any diagnosed skin disorder had its onset during or is otherwise related to the Veteran's service?  The examiner should comment on the Veteran's lay assertions of observing skin disorder symptoms in service and seeing these symptoms reappear after separation from service.  The examiner is advised that the Veteran is competent to report symptoms and treatment, and that her reports must be taken into account in formulating the requested opinions.

The examination report must include complete rationale for all opinions and conclusions reached.

2.  The Veteran is hereby notified that it is her responsibility to report for any examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2013).

In the event that the Veteran does not report for the aforementioned examination, documentation should be obtained which shows that notice scheduling the examination was sent to the last known address.  It should also be indicated whether any notice that was sent was returned as undeliverable.

3.  Then, the Veteran's claim should be readjudicated.  If the benefit remains denied, the Veteran and her representative must be furnished with a Supplemental Statement of the Case and given an opportunity to respond before this case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
D. C. Spickler
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


